The writ of error in this case is addressed to an order of the Circuit Judge granting the motion of the respondents, defendants in error here, to quash the writ of quo warranto which had been sued out by the relators, plaintiffs in error here. The case has been very ably briefed and argued by counsel for the respective parties. Upon consideration of the transcript of record and the briefs and argument of counsel, the Court is of the opinion that the order and judgment of the court below must be affirmed upon the authority of the recent decision of this Court in the case of State, ex rel. Wurn, et al., v. Kasserman, et al., 131 Fla. 234,179 So. 410.
Affirmed.
ELLIS, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur. *Page 59